JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order of dismissal, filed April 2, 2003, be affirmed. To the extent appellant sought relief under the Federal Tort Claims Act, he failed to exhaust his administrative remedies, a prerequisite to filing an FTCA complaint in district court. See 28 U.S.C. § 2675. To the extent appellant sought the amendment of records, he failed to exhaust his administrative remedies, a prerequisite to filing a Privacy Act complaint in district court. See Dickson v. OPM, 828 F.2d 32, 40 (D.C.Cir.1987) (exhaustion of administrative remedies under the Privacy Act). Under 28 U.S.C. § 1915A(b)(l), the district court properly dismissed the complaint.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.